Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 12/3/2021.
In the Instant Amendment, Claim(s) 1, 2, 9, 11, 13, 14 and 18 has/have been amended; Claim(s) 2 and 16 has/have been cancelled; Claim(s) 1, 11 and 17 is/are independent claims. Claims 1, 3-15 and 17-20 have been examined and are pending in this application.

Election/Restrictions
Claim 11 is allowable. The restriction requirement of different species, as set forth in the Office action mailed on 5/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/21/2021 is withdranw.  Claims 13 and 14, directed to non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see remarks, filed 12/3/2021, with respect to the objection to the title and the 102 and 103 rejections regarding claims 1 and 11 have been fully considered and are persuasive.  The objection and the rejections of 9/8/2021 have been withdrawn. 
Applicant’s arguments, see remarks, filed 12/3/2021, with respect to the 103 rejections regarding claim 16 have been fully considered, but are not persuasive.  However, the rejections have been withdrawn because of the examiner’s amendment for cancelling the claim. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Edward Kmett on 3/2/2022.
The application has been amended as follows:
16. (Cancelled)

18. (Currently Amended) The signal processing device according to claim 17
wherein the first pixel is a W pixel, the W pixel being a pixel provided with a white filter, 
wherein the second pixel is a R pixel, the R pixel being a pixel provided with a red filter, 
wherein the third pixel is a B pixel, the B pixel being a pixel provided with a blue filter and 
wherein the fourth pixel is a G pixel, the G pixel being a pixel provided with a green filter. 

Allowable Subject Matter
Claims 1, 3-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
An imaging device comprising: wherein the control unit is further configured to read out, from each of the second unit pixels, a signal in which signals of the first pixels and a signal of the third pixel are added in the holding portion, in combination with all the limitations recited in claim 1;
An imaging device comprising: wherein the control unit is configured to: read out, from each of the plurality of first unit pixels, a signal in which signals of the first pixels and a signal of the second pixel are added in the holding portion, and read out, from each of the plurality of second unit pixels, a signal in which signals of the first pixels and a signal of the third pixel are added in the holding portion, in combination with all the limitations recited in claim 11;
A signal processing device comprising a signal processing unit that processes signals output from an imaging device including a plurality of pixels including a first pixel having higher sensitivity than a second to fourth pixels, the second pixel configured to output a signal including color information of a first color, the third pixel configured to output a signal including color information of a second color that is different from the first color, and the fourth pixel configured to output a signal including color information of a third color that is different from the first color and the second color, wherein the signal processing unit calculates color data of the first color by subtracting the fourth addition data from the first addition data, calculates color data of the second color by subtracting the fourth addition data from the second addition data, and calculates color data of the third color by subtracting the fourth addition data from the third addition data, in combination with all the limitations recited in claim 17.

Claims 12-14 depending from claim 11 are allowed for the same reasons as presented above.
Claim 18 depending from claim 17 is allowed for the same reasons as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/Quan Pham/Primary Examiner, Art Unit 2696